Citation Nr: 0321802	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  96-37 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased initial disability evaluation 
for lumbosacral disc herniation, L5-S1, currently evaluated 
as 40 percent disabling.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from December 1975 to December 
1978 and from January 1990 to December 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

By rating decision dated in April 2003, a total disability 
evaluation based on individual unemployability was denied, in 
part on the basis that the appellant's combined disability 
ratings did not meet the percentage requirements for such an 
award under applicable regulation.  See 38 C.F.R. 4.16(a) 
(2002) (A total disability evaluation may be assigned where 
the schedular evaluation is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more).

The Board is presently remanding the appellant's lumbosacral 
disability rating claim.  Because the RO's adjudication of 
the appellant's total disability rating was premised in part 
upon its decision relative to his lumbosacral disorder, the 
RO's readjudication of the lumbosacral disorder may result in 
a higher overall disability evaluation.  The appellant's 
claim for a total disability rating therefore remains in 
contention and Board will also direct readjudication of this 
matter upon remand.  Bagwell v. Brown, 9 Vet. App. 337 
(1996); Parker v. Brown, 7 Vet. App. 116 (1994).        





REMAND

As noted, the appellant seeks a disability rating greater 
than assigned for degenerative disc disease of the 
lumbosacral spine.  

Under the provisions of the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002), VA has expanded duties to assist claimants for 
VA benefits by securing relevant records and conducting 
appropriate medical inquiry.

By statement received in January 2002, the appellant related 
in part that he recently completed a VA Vocational-
Rehabilitation program, but that he was having difficulty in 
finding appropriate employment due to his back disorder.  The 
record does not indicate that any records of the appellant's 
participation in the Vocational-Rehabilitation program were 
considered.  Further, although the appellant provided certain 
copies of medical records generated during the course of his 
employment with the U.S. Postal Service in October 2002, he 
also reported that he was unable to secure all relevant 
records in support of his claim.  
 
The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  38 U.S.C.A § 5103A (West 
2002).  Because records from the VA Vocational and 
Rehabilitation program and the U.S. Postal Service would 
clearly be relevant to the appellant's claims, they will be 
secured upon remand.  

The VCAA further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A (West 2002).  
Having examined the medical evidence of record, the Board has 
concluded that further development is required.  
 
The appellant is currently assigned a 40 percent rating under 
Diagnostic Code 5293 for degenerative disc disease of the 
lumbar spine.  The severity of the disorder is contemplated 
as encompassing severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  A maximum 60 
percent evaluation was warranted where the evidence 
demonstrated pronounced intervertebral disc syndrome 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  A 60 percent disability rating was the 
maximum schedular evaluation under the regulation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001).  

During the pendency of this claim, the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5299-5293 for degenerative 
disc disease of the lumbar spine underwent revision effective 
September 23, 2002.  See 67 Fed. Reg. 54345 - 54349 (Aug. 22, 
2002).  See Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(Holding that "where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable" to the claimant shall apply).  

As revised effective September 23, 2002, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 provides that intervertebral disc 
syndrome is to be evaluated either based on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.25 the separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

The appellant underwent a VA examination in March 2003.  
However, the examination report does not reflect what 
separate chronic orthopedic and neurological manifestations 
are present relative to the appellant's back disorder.  
Because such medical inquiry is required for proper 
adjudication of the claim, a further examination will be 
directed upon remand.  See Beverly v. Brown, 9 Vet. App. 402, 
406 (1996) (Holding that VA rating examinations must contain 
findings which address the specific diagnostic criteria); 
Wisch v. Brown, 8 Vet. App. 139, 140 (1995) (Holding that in 
VA examinations, the examiner must specifically address the 
alleged disorder; the examiner's silence is insufficient to 
show the lack of symptomatology).     

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO will ascertain if the 
appellant has received any VA, non-VA, or 
other medical treatment for the disorder 
at issue that is not evidenced by the 
current record.  The appellant should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
In particular, the RO should seek to 
obtain the appellant's VA Vocational and 
Rehabilitation file and any medical 
records generated by or on behalf of the 
U.S. Postal Service during the 
appellant's employment.  The RO should 
then obtain these records and associate 
them with the claims folder.  

2.  The RO should afford the appellant a 
comprehensive medical examination, to be 
conducted by a qualified physician or 
physicians, to ascertain the severity of 
the appellant's lumbosacral spine 
disorder.  The appellant's claims folder, 
and a copy of this remand, must be 
reviewed by the examiner in conjunction 
with the examination, and the examiner 
must acknowledge this receipt and review 
in any report generated as a result of 
this remand.  All required or appropriate 
clinical and diagnostic testing should be 
conducted.  The physician or physicians 
must specifically comment upon the 
separate orthopedic and neurologic 
manifestations of the appellant's 
disorder and comment on the degree of 
impairment on the veteran's ability to 
retain and maintain gainful employment 
due to his service-connected L5-S1 disc 
herniation:

a.  As to the orthopedic 
manifestations, the examiner must 
report findings relative to 
functional loss due to pain, 
supported by adequate pathology and 
evidenced by visible behavior on 
motion; and whether there is 
evidence of increased or limited 
motion, weakness, fatigability, or 
painful movement, swelling, 
deformity or disuse atrophy.  

b.  As to neurologic manifestations, 
the examiner must report findings 
relative to the effect of the 
appellant's disorder on any affected 
nerve [e.g., sciatic, external 
popliteal (common peroneal); 
anterior tibial (deep peroneal); 
interior popliteal nerve (tibial); 
posterior tibial nerve; anterior 
crural nerve (femoral); and external 
cutaneous nerve of the thigh].  The 
examiner should outline the nature 
and extent of severity of any 
neurologic manifestations related to 
the veteran's service-connected L5-
S1 disc herniation.

3.  The RO should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO should review and 
readjudicate the claim pertaining to an 
increased disability rating, with 
consideration of the Karnas rule above, 
under former and revised rating criteria, 
and a total disability evaluation based 
on individual unemployability.  See 38 
C.F.R. § 4.2 (If the findings on an 
examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.).  If 
any such action does not resolve the 
claims, the RO shall issue the appellant 
a Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



